UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended January 31, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR15(d)OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-50693 Sky Power Solutions Corp. (Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation or Organization) 90-0314205 (I.R.S. Employer Identification No.) 420 N. Nellis Blvd., Suite A3-146, Las Vegas, Nevada (Address of Principal Executive Offices) (Zip Code) (702)940-9940 (Issuer’s Telephone Number, Including Area Code) Securities registered under Section12(b) of the Exchange Act: None Securities registered under Section12(g) of the Exchange Act: Common Stock, Par value $0.001per share Indicate by check mark whether the issuer: (1) filed all reports required to be filed by Section13 or 15(d) of the Exchange Act during the past 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a smaller reporting company.(Check One): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yes x No On March 12, 2012, there were 21,157,316 shares of common stock outstanding. Table of Contents TABLE OF CONTENTS PageNo. PART I. FINANCIAL INFORMATION ITEM1 – Unaudited Financial Statements 3 Balance Sheets as of January 31, 2012 and July 31, 2011 (Unaudited) 4 Statements of Operations for the Six and Three Months Ended January 31, 2012 and 2011 (Unaudited) 5 Statements of Cash Flows for the Six Months Ended January 31, 2012 and 2011 (Unaudited) 6 Statement of Stockholders Deficiency (Unaudited) 7 Notes to Unaudited Financial Statements 8 ITEM 2 - Management's Discussion and Analysis of Financial Condition and Results of Operations. 14 ITEM 3 – Quantitative and Qualitative Disclosures About Market Risk 16 ITEM 4T– Controls and Procedures. 16 PART II. OTHER INFORMATION ITEM 6 - Exhibits 17 Table of Contents PART I. FINANCIAL INFORMATION ITEM 1. Unaudited Financial Statements Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following financial statements pursuant to the rules and regulations of the Securities and Exchange Commission. It is suggested that the following financial statements be read in conjunction with the year-end financial statements and notes thereto included in the Company's Annual Report on Form 10K for the year ended July 31, 2011. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. The results of operations for the six months ended January 31, 2012 and 2011, are not necessarily indicative of the results for the entire fiscal year or for any other period. 3 Table of Contents Sky Power Solutions Corp. (A Development Stage Company) Balance Sheets (unaudited) January 31, July 31, Assets Current assets: Cash and cash equivalents $
